Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/21 has been hereby entered.


2. Claims  1-11, 13-32  are pending. 


Claims  21-26 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-11, 13-20 and 27-32 read on a polyclonal population of CTLs that recognized at least one antigen from two or more viruses are under consideration in the instant application.



3. The previous rejections of claims 1-11 and 13-20  under pre-AIA  35 USC 102 (a) and (e) as been anticipated Fujita et al and WO9531208 and US Patent Application 20030219458  mailed on 04/02/21 is hereby withdrawn in view of Applicants amendment and Declaration by Dr. Leen filed under 37.CFR 1.132 filed on 07/23/21.  In said Declaration,  Dr. Leen  stated that the instantly claimed polyclonal CTLs obtained by the method recited in clam 1 are functionally and structurally different from polyclonal population of CTLs  described in the prior art.  In particular, Dr. Leen stated that “First, unlike any prior art populations, the claimed T cell populations are reactive against both immunodominant and subdominant viral antigens. Second, unlike any prior art populations, the claimed T cell populations have an advantageously higher CD4:CD8 T cell ratio and very few contaminating NK cells post-expansion”. 


4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].


5. The claims 1-11,13-20 and 27-32 are   provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-23  of copending Application No 17443261. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23  of copending Application No 17443261 recited  a method of generating a polyclonal population CTLs that recognize at least one epitope from two different viruses.

This  is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

6. The claims 1-11, 13-20 and 27-32  are  rejected on the grounds of nonstatutory double patenting of the claims 1-14 of  US Patent 11,118164  and   claims  1-44 of US Patent 10,351824 Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-14 of  US Patent 11,118164  and   claims  1-44 of US Patent 10,351824 recited a method of generating a population of polyclonal CTLs that recognize at least one antigen from two or more viruses comprising culturing said CTLs  in the culture medium comprising DC pulsed with multiple viral antigens and IL-7 .
 

        These rejections  are necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.


7.  No claims are allowed.



     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644